DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, 14, 22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent US 2016/0271844 A1 to Lyons et al (herein referred to as Lyons).
Regarding claim 1, Lyons teaches a method for compacting a component using a compaction tool (figure 19), the compaction tool comprising a first tool portion and a second tool portion (“the OML tool 202 may be comprised of upper and lower tool halves 204 in a clamshell configuration” [0061]. The upper half reads on the first tool portion and the lower half reads on the second tool portion), the method comprising: positioning at least a portion of the component between the first tool portion and the second tool portion [0037]); positioning a sandwich structure between the first tool portion and the component, the sandwich structure (IML) comprising a thermally expandable material and a rigid shell, wherein the thermally expandable material is positioned between the first tool portion and the rigid shell [0058]; and wherein the rigid shell is shaped complimentary to an inner surface of the component (figure 17 currently reads on the rigid shell shaped complimentary to an inner surface of the 
Lyons further depicts in figure 10, the expandable IML tool pushing the composite during heating of the expandable IML tools [0050]. As Lyon mentions the IML tool may include a hollow internal shell [0046], one ordinary skill in the art would recognize the combination of the IML tool and the shell would cause the expandable material to apply a force on the rigid shell and which would push toward the portion of the component and apply a force on the component.
Regarding claim 2, Lyons teaches wherein the thermally expandable material is an RTV rubber material. Lyons discloses “as indicated above, each IML tool 250 may be formed of expandable material 252 having a rate of expansion that causes the IML tool 250 to expand by a relatively large amount to produce the internal compaction pressure 262 forcing the composite assembly 154 against the OML tool surface 203. In an embodiment, each IML tool 250 may be formed of material that expands when head such as by conducting heating, convection heating or any other type of energy input. The IML tool 250 may be formed of material that expands upon the application of other forms of energy such as microwave energy or other energy causing an increase in the temperature of the IML tool 250 material.)” [0042]. RTV (silicone) rubber material would fall into the teachings of Lyons.  
Regarding claim 4, Lyons teaches wherein the compaction tool is a closed tool and the first tool portion and the second tool portion are fixed relative to one another during compacting (“the OML tool 202 may be comprised of upper and lower tool halves 204 in a clamshell configuration. The tools halves 204 may be hingedly couple together and may be sealingly mated to one another to collectively define the OML tool surface 203 for encapsulating the composite assembly 154 including IML tools” [0061]).
Regarding claim 5, Lyons teaches wherein the component is compacted in an autoclave (“FIG 9. Illustrates the application of heat 292 to the OML tool 202 such as by placing the tooling system 200 within an autoclave” [0049]). 
Regarding claims 3 and 6-7, Lyons teaches wherein the rigid shell has a density greater than a density of the component; wherein the rigid shell is formed of a metal material; wherein the rigid shell is formed of a composite material (“referring to FIG. 17, shown is an embodiment of an IML tool 250 having a hollow internal shell 264 having a layer of expandable material 252 on an exterior of the internal shell 254. The intern shell 254 may be formed of substantially rigid material such as composite material or metallic material” [0058]. Most common metals like aluminum, copper and iron are denser than plastics. Furthermore, metals are generally heavier. Additionally, Lyons rigid shell structure is similar to the applicant’s structure and thus, has similar properties. Therefore, the claimed physical properties implicitly would have been achieved by the rigid structure as claimed and rendered obvious (MPEP 2112.01 (I, II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be 
Regarding claim 8, Lyons teaches wherein the rigid shell comprises at least two shell members (“one or more of the IML tools may include a hollow internal shell 264 and may be formed of substantially rigid material” [0046]. If there are two IML tools, than there are two rigid internal shells). 
Regarding claims 9 and 10, Lyons teaches wherein the rigid shell comprises a first shell member and a second shell member, and wherein during compacting, the thermally expandable material applies a force on the first shell member of the rigid shell causing the first shell member to move in a first direction and the thermally expandable material applies a force on the second shell member of the rigid shell causing the second shell member to move in a second direction; wherein the first direction is opposite the second direction (“each IML tool 250 may be formed of expandable material 252 having a rate of expansion that causes the IML tool 250 to expand by a relatively large amount to produce the internal compaction pressure 262 forcing the composite assembly 154 against the OML tool surfaces 203” [0044] and “step 310 of the method 300 of FIG.19 may include applying the internal compaction pressure 262 to the composite assembly 154 against the OML tool surface 203 and applying the internal compaction pressure 262 to the internal components 158 located between the IML tools 250 during expansion of the expandable material 252” [0067]. Since the OML has two parts, an 
Regarding claim 12, Lyons teaches the component is a hollow structure of a gas turbine engine [00032]. 
Regarding claim 13, Lyons teaches wherein the component is formed of a ceramic matrix composite (CMC). Lyons discloses “as can be seen, the composite assembly 154 may include one or more internal components 158 that may extend between a skin 160 that may be applied over the assembled IML tools 250 and internal components 158.  The skin 160 and/or the internal components 158 may comprise a composite layup 156 formed of uncured or pre-cured composite material such as pre-impregnated fiber-reinforced material (e.g., pre-preg)” [0042].
Regarding claim 14, Lyons teaches wherein the component is formed of a polymer matrix composite (PMC) material (“composite material (e.g., carbon fiber)” [0038]). Carbon fiber is a type of polymer matrix composite. 
Regarding claim 22, the component facing the rigid shell would read on an inner surface and the portion of the component facing the second surface tool portion would be the outer surface (figure 17). 
Regarding claim 25, Lyon teaches the shell is not a unitary part [0058]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent US 2016/0271844 A1 to Lyons et al (herein referred to as Lyons).
Regarding claim 21, the rigid shell is a part of the IML component and is therefore in direct contact with both the thermally expandable material and the component since the composite is between the IML and the OML (see figure 17 and 18). In figure 18, the rigid shell (264) is in direct contact with both the thermally expandable (252) material and the component in figure 18 where the expandable material is 252, the shell is 264 and the IML tool is 258. Furthermore, given the limited options of the relationship between the rigid shell and the thermally expandable material and the component: either in direct or indirect contact; one ordinary skilled in the art would naturally arrive in the configuration of the shell in direct contact with the thermally expandable material and the component.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thermally expandable material and the component in direct contact with the shell since the internal shell increases the strength and rigidity of the IML tool and may 
Alternatively, claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent US 2016/0271844 A1 to Lyons et al (herein referred to as Lyons) in view of US Publication to 2014/0271161 A1 to Lazur.
If applicant disagrees with rejection 13, analogous art, Lazur teaches the use of ceramic matrix composites [0003]. It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used ceramic matrix composites since the ceramic matrix can withstand higher temperatures than melting temperatures of metal components.  “Further the novel ceramic matrix composite defined by the present disclosure can be used in other systems that operate in environments wherein high temperature capable components having a high strength to weight ratio is advantageous to operational capability” [0013]. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent US 2016/0271844 A1 to Lyons et al (herein referred to as Lyons) in view of Smith et al (US 2009/0127738 A1).  
Even though Lyons is silent to the third molding component, it is well known in the art to have three or more molding components. Analogous airplane art [0042], Smith et al, discloses a third portion of a molding component that positons the first and second tool (claim 21). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated three molding components in .  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent US 2016/0271844 A1 to Lyons et al (herein referred to as Lyons) in view of Non Patent Literature, Explore the World of Piping. 
Although Lyon is silent to the flange on the component, it is conventionally known to include flanges in order to provide easy access for cleaning, inspection or modification (first paragraph of NPL).  Therefore, it would have been obvious to one having ordinary skill in the art to include flange portion on the component to allow for modification of the component. 
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. Applicant argues there is no teaching to combine the shell and the pushing force, as claimed in claim 1. However, Lyon mentions the IML tool may include a hollow internal shell [0046] which increases rigidity and therefore teaches the use of a hollow internal shell. The cited art discloses “the internal shell 264 may increase the strength and rigidity of the IML tool 250 and may advantageously reduce the amount of expandable material 252 required to form the IML tool surface 258” [0058] but does not disclose the internal shell exists merely to facilitate heat transfer. 
In response to applicant's argument that Lyon uses a different motivation for using a shell, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743